PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
MARAMALDI et al.
Application No. 16/970,097
Filed: 14 Aug 2020
For: COSMETIC COMPOSITIONS FOR PROTECTION AGAINST LIGHT-INDUCED DAMAGES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for a corrected patent application publication under 
37 CFR 1.221(b), received on February 15, 2021, for the above-identified application.

The request is granted

Applicant requests that the application be republished because the patent application publication contains errors in the priority information.

37 CFR 1.221 (b) is applicable “only when the Office makes a material mistake which is apparent from Office records…. Any request for a corrected publication or revised patent application publication other than provided as provided in paragraph (a) of this section must be filed within two months from the date of the patent application publication.  This period is not extendable.”  

The instant request identifies material Office mistakes in the priority information.  

The corrected patent application publication will be published in due course, unless the patent issues before the application is republished.

Inquiries relating to this matter may be directed to the undersigned at (571) 272-6692.  Inquiries concerning publication, should be directed to the Office of Data Management, Office of Publications, at (571) 272-4200.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions